Citation Nr: 0027829	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease 
and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
May 1947, February 1951 to June 1962, and August 1962 to 
April 1966.  He was a prisoner of war (POW) of the German 
government from November 2, 1944, to April 26, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim. 


REMAND

The veteran initially filed a claim for service connection 
for coronary artery disease, and the Board denied that claim 
in a September 1992 decision.  Generally, in order to reopen 
a claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  The veteran is still filing the same claim 
as he did previously (i.e., a claim for service connection 
for heart disease) and is merely presenting a different 
theory of entitlement.  See, e.g., Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  However, in 1992 the Board did not 
consider the veteran's claim under the presumptive provisions 
pertinent to POWs.  Although the general laws and regulations 
applicable to a claim of entitlement to service connection 
are the same, the laws and regulations pertinent to POW 
claims are different.  Therefore, the Board agrees with the 
RO's conclusion that this is a new claim, and the veteran 
does not have to submit new and material evidence.

The Board cannot decide, at this point, whether this claim is 
well grounded as some VA records appear to be missing.  
Additional evidentiary development is needed pursuant to VA's 
duty to assist under 38 U.S.C.A. § 5103(a).  Where a claimant 
has filed an application and VA has notice of the existence 
of evidence that may be sufficient to well ground the claim, 
VA has a duty to inform the appellant of the necessity to 
submit that evidence to complete his application for 
benefits.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a).  It is the veteran's burden to 
establish a well-grounded claim, and, until he does so, VA 
has no duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see Morton v. West, 12 
Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded); Grivois v. 
Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication").  Nonetheless, 
where a claim is not well grounded, it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application for 
benefits.

In his claim for service connection for ischemic heart 
disease, the veteran stated that he was being treated for 
this condition at the VA Medical Center in Shreveport.  It is 
unknown whether such records would be sufficient to well 
ground this claim.  However, a remand to obtain these records 
is clearly warranted.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, these records must be considered in deciding the 
veteran's claim.  See VBA Fast Letter 20-99-60 (VA has a duty 
to obtain all VA treatment records prior to determining 
whether a claim is well grounded); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); McCormick v. Gober, 
14 Vet. App. 39 (2000) (VBA Fast Letter 20-99-60 is 
substantive in nature and has the force of law so as to 
require that VA request copies of VA medical records prior to 
determining whether a claim is well grounded.).  The veteran 
is entitled to have his claim adjudicated in accordance with 
the VBA Letter duty to request VA medical records, 
notwithstanding that the Letter was issued in August 1999, 
subsequent to the filing of the claim in this case.  
McCormick; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
medical records from the VA Medical 
Center in Shreveport for all treatment 
from 1992 (the most recent records 
associated with the claims file) to the 
present.


2.  Thereafter, the RO should review the 
veteran's claim and undertake such 
additional development as may be 
warranted.  Then, the RO should 
readjudicate the veteran's claim for 
service connection for ischemic heart 
disease and coronary artery disease, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  See 38 C.F.R. §§ 3.304(e), 
3.307, and 3.309(c); see also Brock v. 
Brown, 10 Vet. App. 155, 162 (1997) 
(competent evidence of the current 
existence of a presumptively service-
connected disease with an open-ended 
presumption period is sufficient to 
present a well grounded service 
connection claim as to that disease, 
fulfilling the Caluza requirements of 
evidence of service incurrence and 
medical nexus).  In adjudicating the 
claim, the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative an 
adequate supplemental statement of the 
case and allow an appropriate period of 
time for response.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following all applicable appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



